Case: 1:20-cv-00815-JG Doc #: 69 Filed: 02/05/21 1 of 3. PageID #: 3202



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 ONPOINT PROPERTY TECH, INC.,                                     :
                                                                  :   Case No. 1:20-cv-815
            Plaintiff,                                            :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Docs. 24, 25, 36,
                                                                  :    37,46, 49, 58, 62]
 GREGORY BABBITT, et al.,                                         :
                                                                  :
            Defendants.                                           :
 ------------------------------------------------------------------
 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         The Court laid out the relevant case facts in its February 4, 2021 order disposing of

 the parties’ dueling motions for summary judgment. 1 The case is set for a February 16, 2021

 bench trial. The parties have filed several discovery related motions, which the Court takes

 up in this order:

         First, the parties have engaged in extensive briefing surrounding damages expert

 reports, including various time extension requests 2 and motions for the Court to reconsider

 its December 11, 2020 Order allowing Plaintiff OnPoint to retain a rebuttal expert in

 Response to Defendants’ December 4, 2020 damages expert report. 3

         The Court believes that both parties are entitled to present and rely on the expert

 damages reports and believes that the parties’ respective modest time extension requests

 were reasonable and appropriate. The Court further finds that any delays in expert or rebuttal




 1
   Doc. 66.
 2
   Doc. 24; Doc. 25; Doc. 36.
 3
   Doc. 37; Doc. 58
Case: 1:20-cv-00815-JG Doc #: 69 Filed: 02/05/21 2 of 3. PageID #: 3203

 Case No. 1:20-cv-815
 Gwin, J.

 expert discovery were substantially justified or harmless under Federal Rule of Civil

 Procedure 37(c)(1) and thus are no impediment to the parties’ use of their respective reports. 4

           Accordingly, Defendants’ motion for extension of time to file their damages expert

 report and Plaintiff’s motion for extension of time file their own damages expert report are

 GRANTED. Further, Defendants’ motion and supplemental motion for reconsideration of

 the Court’s order granting Plaintiff OnPoint leave to present a rebuttal expert are DENIED.

           Second, Plaintiff OnPoint has moved to quash Defendants’ subpoena for information

 related to the income and value of assets that Plaintiffs received under the parties’ purchase

 agreement, including post-closing tax returns and profit and loss statements. 5 The Court

 believes that Defendants’ requests are proportional to the needs of the case and are likely to

 produce evidence probative of the damages element of Plaintiff OnPoint’s claims. Therefore,

 Plaintiff’s motions to quash the subpoena requesting these documents are DENIED. Plaintiff

 will be required to present a witness competent to testify to these facts.

           Third, Defendants have moved to compel a Federal Rule of Civil Procedure 30(b)(6)

 Deposition of a corporate representative of Plaintiff OnPoint. 6 Plaintiff opposes on two

 grounds. The first is the just-rejected argument that Defendant is not entitled to discovery of

 various post-closing financial documents relevant to Plaintiff’s damages. 7 The second is that

 the requested Rule 30(b)(6) deposition would be duplicative of previous depositions

 Defendant has taken of Plaintiff representatives Chris Jurasek and Albert Spell. 8



 4
     Howe v. City of Akron, 801 F.3d 718, 748 (6th Cir. 2015).
 5
     Doc. 46; Doc. 49.
 6
     Doc. 62.
 7
     Id.
 8
     Id.
                                               -2-
Case: 1:20-cv-00815-JG Doc #: 69 Filed: 02/05/21 3 of 3. PageID #: 3204

 Case No. 1:20-cv-815
 Gwin, J.

        Plaintiff has agreed that Defendant can use Jurasek and Spell’s testimony for Rule

 30(b)(6) purposes. The Court requires Defendant specifically designate any Rule 30(b)(6)

 areas of testimony that Plaintiff’s officers did not testify regarding.

        The Court thus directs Defendant identify information that previous Plaintiff

 representative depositions have not provided, for Plaintiff to select a representative to provide

 further necessary information at a Rule 30(b)(6) deposition in the very near future, and to set

 a date for said deposition by close of business on February 5, 2021.

        IT IS SO ORDERED

 Dated: February 4, 2021                               s/     James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -3-
